DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 appears twice in the claim set. Examiner suggests replacing the first claim 12  with --claim 11--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al., US 2021/0137384.
 	Regarding claim 1, Robinson discloses an apparatus configured to facilitate cardiac assessment (Abstract; systems and methods for determining one or more cardiac arrhythmia targets for ablation), comprising one or more processors (fig. 4, element 410; para 0007 and 0138; a processor), wherein the one or more processors are configured to: 
 	obtain electrocardiographic imaging (ECGI) information associated with a human heart, wherein the ECGI information indicates electrical activities of the human heart (Abstract; para 0005, 0051, and 0074; receiving one or more mappings selected from an electrical mapping; the electrical mapping may be an electrocardiograph image; “electrocardiographic imaging” (ECGI) means a technique which reconstructs epicardial potentials, electrograms, and activation sequences (isochrones) from electrocardiographic body-surface potentials noninvasively;… electrodes that record electrical activity. The major electrical activity signal is from cardiac electrical activity); 
 	obtain magnetic resonance imaging (MRI) information associated with the human heart, wherein the MRI information indicates biomechanical properties of the human heart (Abstract; para 0005, 0049, and 0074; receiving one or more mappings selected from an anatomic mapping; the anatomic mapping may be a magnetic resonance image; “magnetic resonance imaging” (MRI) refers to the use of use magnetic fields and radio waves to form images of the body; MRI scans including, but not limited to gadolinium and/or pixel intensity map (e.g., location of fibrosis (which segment; endo, midmyocardial, epi), thickness of fibrosis (% wall thickness), volume of fibrosis, heterogeneity of fibrosis, etc.)); 
 	determine, based on a first machine-learned (ML) model (para 0065 and 0075; neural network), a correlation between the ECGI information and the MRI information (Abstract; para 0005 and 0084; combining the one or more mappings; defining the one or more cardiac arrhythmia targets based on an overlap of the identified abnormality in the combined one or more mappings); and 
 	generate an integrated representation of the electrical activities and the biomechanical properties of the human heart in accordance with the determined correlation between the ECGI information and the MRI information, wherein the electrical activities and the biomechanical properties are geometrically aligned in the integrated representation (Abstract; para 0005-0006, 0064, and 0085; generating a decision support module. The decision support module may include an output of the one or more cardiac arrhythmia targets…; defining the one or more cardiac arrhythmia targets based on an overlap of the identified abnormality in the combined one or more mappings; two or more sets of images or mappings can be aligned with each other ).
 	Regarding claim 2, the apparatus of claim 1, Robinson further discloses wherein the ECGI information comprises an electrical map of the human heart and the MRI information comprises an MRI map that indicates one or more tissue properties of the human heart (para 0074).
 	Regarding claim 3, the apparatus of claim 2, Robinson further discloses wherein the one or more processors being configured to determine the correlation between the ECGI information and the MRI information comprises the one or more processors being configured to co-register the electrical map with the MRI map (para 0084).
 	Regarding claim 4, the apparatus of claim 3, Robinson further discloses wherein the integrated representation includes a three-dimensional (3D) heart model, and wherein the electrical map and the MRI map are geometrically aligned on the 3D heart model (para 0074 and 0085).
 	Regarding claim 6, the apparatus of claim 1, Robinson further discloses wherein the one or more processors are configured to implement the first ML model via one or more artificial neural networks (para 0111 and 0124) trained to spatially transform the ECGI information and the MRI information so as to align the electrical activities indicated by the ECGI information with the biomechanical properties indicated by the MRI information (para 0064 and 0107).
 	Regarding claim 7, the apparatus of claim 6, Robinson further discloses wherein the first ML model is learned using a plurality of paired ECGI training images and MRI training images, and wherein learning the first ML model comprises determining transformation metrics for aligning each of the ECGI training images with a corresponding one of the MRI training images (para 0064 and 0107).
 	Regarding claim 8, the apparatus of claim 7, Robinson further discloses wherein at least a subset of the paired ECGI images and MRI images is generated via computer simulation (para 0074 and 0104).
 	Regarding claim 9, the apparatus of claim 1, Robinson further discloses wherein the one or more processors are further configured to predict a target ablation location of the human heart based on a second ML model (para 0065, 0075, and 0142), the second ML model trained to associate the target ablation location with all or a subset of the electrical activities of the human heart indicated by the ECGI information and all or a subset of the biomechanical properties of the human heart indicated by the MRI information (para 0126 and 0131).
 	Regarding claim 10, the apparatus of claim 9, Robinson further discloses wherein the one or more processors are further configured to indicate the target ablation location in the integrated representation (para 0006, 0126, and 0131).
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	 Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 9 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al., US 2021/0137384 in view of Forman et al., US 2018/0253844.
 	Regarding claim 5, the apparatus of claim 3, Robinson further discloses wherein the integrated representation includes multiple MRI maps, and wherein the electrical map and the MRI map are geometrically aligned in each of the MRI maps (para 0005-0006, 0064, and 0085).
 	Robinson discloses claim 5 as enumerated above, but Robinson does not explicitly disclose two-dimensional (2D) MRI slices as claimed.
 	However, Forman discloses a two-dimensional magnetic resonance slice image of a heart of a patient (Abstract; para 0013).
 	Therefore, taking the combined disclosures of Robinson and Forman as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a two-dimensional magnetic resonance slice image of a heart of a patient as taught by Forman into the invention of Robinson for the benefit of determining picture elements revealing contrast agent deposits in the myocardium (Forman: para 0001).
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Rey, US 2011/0082359 discloses acquiring magnetic resonance data with a subject disposed in a MR scanner; securing a plurality of electrodes to the subject in the magnetic resonance scanner, the plurality of electrodes comprising fewer than ten electrodes; and synthesizing twelve leads corresponding to a conventional 12-lead electrocardiograph from electrocardiographic signals acquired by the plurality of electrodes with the subject disposed in the MR scanner.
 	Wu, US 7,047,060 discloses a magnetic resonance cardiac imaging method for imaging during a cardiac cycle interval includes monitoring an electrocardiographic signal associated with the imaged heart for a first trigger event.
 	Yomtov, US 2021/0244340 discloses methods and computing systems for arrhythmia localization and display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665